United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 97-1991WM
                                  _____________

Gene W. Spitzmiller,                   *
                                       *
                  Appellant,           *
                                       * Appeal from the United States
       v.                              * District Court for the Western
                                       * District of Missouri.
Julia Hawkins; David Harrison; Paul    *
Boudreau; Missouri Personnel Advisory *        [UNPUBLISHED]
Board,                                 *
                                       *
                  Appellees.           *
                                 _____________

                            Submitted: October 6, 1997
                                Filed: October 15, 1997
                                 _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

        After Gene W. Spitzmiller was dismissed from his position as a hearing examiner
for Missouri's Personnel Advisory Board (PAB), Spitzmiller filed actions in federal
district court, in Missouri state court, and before the PAB, alleging his dismissal was
unlawful. The district court ordered the federal action stayed pending disposition of
the state actions, and Spitzmiller appeals. Because the district court's order was based
on abstention and Spitzmiller has now dismissed the state proceedings, the district
court's order has expired by its own terms and we conclude the appeal is moot.
Accordingly, we dismiss Spitzmiller's appeal as moot.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -2-